Citation Nr: 1829323	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  12-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran failed to appear for a Board videoconference hearing in September 2014.  The Veteran withdrew an appeal for a total disability rating for compensation based upon individual unemployability (TDIU) in July 2017 which had previously been remanded by the Board in March 2015.   

This case was previously before the Board in July 2017; in addition to the issues listed above, the Board also remanded the issue of entitlement to an increased initial rating for a left shoulder disability in order that a Statement of the Case could be provided to the Veteran.  Following the issuance of that SOC, the Veteran did not perfect his appeal to the Board.  That issue is therefore no longer on appeal.  

The issue of entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently rated at the 10 percent maximum for tinnitus, whether unilateral or bilateral, under Diagnostic Code 6260.  

2.  The Veteran's bilateral hearing loss disability warrants no more than a Roman number I for each ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed Cir. 2006).

2.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.85, 4.86, and Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Tinnitus

The Veteran appeals for a rating higher than 10 percent for service-connected tinnitus, indicating in September 2016 that it interferes with activities at times.  We understand and sympathize with that.  However, under 38 C.F.R. § 4.87, Diagnostic Code 6260, and its NOTE (2), the maximum rating for tinnitus is 10 percent, whether the sound is perceived in one ear, both ears, or in the head.  Accordingly, a rating in excess of 10 percent for the Veteran's tinnitus is not warranted.  


Bilateral hearing loss disability 

The Veteran appeals for a compensable rating for his service-connected bilateral hearing loss disability, which is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He filed his claim in September 2009.  He argued in September 2016 that his hearing loss disability is moderate per an audiologist and moderate enough to require hearing aids.  

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   

On VA examination in October 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
50
46
LEFT
45
45
50
55
49

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield a Roman numeral I for each ear.  These numeric designations yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

On VA examination in August 2012, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
45
50
46
LEFT
45
45
50
55
49

Speech recognition scores, using the Maryland CNC test, were 84 percent in each ear.

These findings, using 38 C.F.R. § 4.85, Table VI, also yield a Roman numeral I for each ear.  These numeric designations again yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

On VA examination in April 2016, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
55
59
LEFT
50
50
55
50
51

Speech recognition scores, using the Maryland CNC test, were 96 percent in the right ear and 94 percent in the left ear.

These findings, using 38 C.F.R. § 4.85, Table VI, also yield a Roman numeral I for each ear.  These numeric designations again yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

None of the current audiometric reports reveal patterns of exceptional hearing loss; thus, consideration of 38 C.F.R. § 4.86 is not warranted.  

The Board understands the Veteran's point of view regarding the noncompensable rating for his hearing loss disability, but given the data of record, a compensable rating is not warranted for it under the rating schedule.  The audiometry described accords with no more than a noncompensable rating under Diagnostic Code 6100.  


ORDER

A schedular rating in excess of 10 percent for tinnitus is denied.  

A compensable rating for bilateral hearing loss disability is denied.


REMAND

The last VA examination for the Veteran's service-connected cervical spine degenerative disc disease was in May 2016.  It does not contain the information required by Correia v. McDonald, 28 Vet. App. 158 (2016), mentioned in paragraph 2.(b) below, and this is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected cervical spine degenerative disc disease disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  

(a) The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected cervical spine degenerative disc disease disability, and to identify and describe all limitation of function due to the service-connected left shoulder disability.  

(b) In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


